Dixon, C. J.
I fully concur in the foregoing decision, and upon grounds which perhaps clearly enough appear in the opinion, but which, to avoid any misapprehension, I desire to state with more particularity and distinctness. I do not understand Justice Paine to hold that subsequent legislative ratification is in all cases impossible. I understand him only as holding that there was no valid or sufficient ratification here, because it appears that the legislative discretion to restrict the power of taxation, of contracting debts, and of loaning the credit of the city, has never been exercised. The duty imposed upon the legislature by sec. 3, art. 11 of the constitution, has never been performed. It was not performed at the time the power to contract the indebtedness in question was attempted to be conferred, nor when the supposed legislative ratification took place. The ratification by the legislature, to have been valid and sufficient, must have been for some ascertained amount or definite sum, so that. it would appear that the duty of exercising a reasonable discretion in limiting the power, so as to prevent abuses in assessments and taxation, had been performed. Without this, or without its appearing that the legislature knew the amount of indebtedness already incurred or attempted to be, and ratified in pursuance of such knowledge, it was no valid ratification. The duty imposed • by the constitution was still unperformed, and therefore .1 think the scrip in question is still void.
The views which I have thus expressed are those of Mr. Justice Cole also. He understands the opinion of *34Mr. Justice Paine as I do, and concurs in it upon the same grounds.
By the Court. — The judgment is reversed, and the cause remanded with directions to enter judgment for the defendant.